IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44254

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 318
                                                )
       Plaintiff-Respondent,                    )    Filed: January 17, 2017
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
MIGUEL MARQUEZ,                                 )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
       Miguel      Marquez   pleaded   guilty   to    possession   of   a   controlled   substance,
methamphetamine, Idaho Code § 37-2732(c)(1). The district court imposed a unified sentence of
seven years, with two years determinate. The district court retained jurisdiction, and Marquez
was sent to participate in the rider program. After Marquez completed his rider, the district court
relinquished jurisdiction. Marquez appeals, claiming that the district court erred by refusing to
grant probation.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102

                                                1
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Marquez
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Marquez argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Marquez’s case. The record does not indicate that the district
court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2